United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 18, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-10152
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RAUL CAMARGO FLORES,
also known as Woody,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 5:02-CR-87-8-C
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Raul Camargo Flores appeals from his sentence for possession

with intent to distribute more than 50 grams of methamphetamine

and aiding and abetting in violation of 21 U.S.C. §§ 841(a)(1)

and (b)(1)(A) and 18 U.S.C. § 2.   He argues that the district

court erred in determining that his prior escape offense in

violation of 18 U.S.C. § 751 was a crime of violence under

U.S.S.G. § 4B1.1, the career offender sentencing guideline.        He


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-10152
                               -2-

concedes that this issue is foreclosed and raises it to preserve

for further review.

     Flores’s knowing escape from federal custody constitutes a

crime of violence within the meaning of U.S.S.G. § 4B1.1.   See

United States v. Ruiz, 180 F.3d 675, 677 (5th Cir. 1999).   The

district court did not err in making an adjustment to Flores’s

offense level under the career offender sentencing guideline.

See id.

     AFFIRMED.